Citation Nr: 0419479	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  95-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling, for 
the period from May 22, 2002 to the present.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

The Board notes that during the pendency of the veteran's 
appeal, in July 2002, the RO granted an increased evaluation 
from 20 percent to 30 percent for the service-connected left 
knee disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

In October 2002, the Board issued a decision denying a rating 
greater than 20 percent for the left knee disability for the 
period prior to May 22, 2002.  At that time, the Board 
undertook additional development for the period after May 22, 
2002, under authority of 38 C.F.R. § 19.9(a)(2) (2002).  In 
May 2003, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2), disallowing the 
Board to develop claims.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 
2003).  Thus, in June 2003, the Board remanded the claim to 
the RO for compliance with the Veterans Claims Assistance Act 
(VCAA) and a substantive review of the case.  In February 
2004, after further development, the RO issued the veteran 
and his representative a supplemental statement of the case.  
The case was returned to the Board in April 2004.





FINDING OF FACT

For the period from May 22, 2002, the veteran's left knee 
disability was manifested by flexion of 90 to 100 degrees, 
without significant pain; lack of extension of 5 to 10 
degrees; no significant atrophy; no instability; no antalgic 
gait; and, subjective complaints of aches and stiffness in 
cold weather and some loss of motion upon activity.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R.             §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that notice under 
the Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased rating for a left knee disability.  In this 
context, the Board notes that a substantially complete 
application was received in March 1992.  The AOJ denied the 
claim for an increase in January 1994.  The veteran filed a 
timely appeal.  In February 2002, the AOJ provided notice to 
the claimant regarding the VA's duty to assist, pursuant to 
the VCAA.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim 
for an increased evaluation; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In February 2004, 
subsequent to a Board remand, the AOJ further notified the 
veteran of the VA's duty to assist.  In particular, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any other evidence or 
information that the veteran believed would support his 
claim.  Thus, the Board finds that the content and timing of 
the February 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran was service-connected for scar, post operative 
meniscectomy of the left knee with mass degenerative joint 
disease in April 1986, evaluated at 10 percent under DC 5259.   
In April 1988, the RO increased the rating to 20 percent, 
under DC 5257.  In July 2002, the RO recharacterized the 
disability as residuals, left knee meniscectomy with 
degenerative joint disease and evaluated it as 30 percent 
disabling under DC 5010 and DC 5261.  

Under the rating criteria for the musculoskeletal system, DC 
5010 covers arthritis, due to trauma, substantiated by x-ray 
findings, and directs that it is to be rated under DC 5003 as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  DC 5003 directs 
that it will be rated on the basis of limitation of motion 
under the appropriate code for the specific joint, here, the 
knee, which is under DC 5261.  Id.

Under the rating criteria for DC 5261, a 20 percent rating is 
warranted when the leg's extension is limited to 15 degrees.  
A 30 percent rating is warranted when the leg's extension is 
limited to 20 degrees.  A 40 percent rating is warranted when 
the leg's extension is limited to 30 degrees.  A 50 percent 
rating is warranted when the leg's extension is limited to 45 
degrees.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In May 2002, the veteran underwent VA joint examination.  The 
veteran reported persistent complaints of swelling, snapping, 
and pain with sensitivity.  Upon physical examination, the 
examiner indicated the veteran had a normal gait.  Range of 
motion was recorded by noting that the veteran "had a 
flexion of 20 degrees with 90 degrees of flexion."  The 
examiner also noted anterior swelling which was sensitive to 
palpation and tenderness over the medial aspect of the tibia.  
Based on this exam, the RO increased the evaluation of the 
veteran's left knee to 30 percent disabling.

In February 2003, pursuant to the Board's development 
request, the veteran underwent further VA examination of the 
knee to determine the extent of his disability.  The veteran 
reported that he was not in severe pain, and further that he 
was not on medication for any knee pain he experiences.  He 
stated that cold weather is the main factor that causes a 
flare-up of pain, in the form of aches and stiffness, and 
described that pain as between 0 and 4, on a scale of 0 to 
10.  The veteran denied instability of the joint, locking 
episodes, or giving out.  The examiner noted that there was 
no collateral instability or anteroposterior instability.  
The veteran uses a cane in his right hand during periods of 
heavy snow, as on the day of the examination, as a 
precaution.  The veteran's sleep is occasionally disrupted 
due to aches and stiffness in his joint.  Regarding loss of 
motion, he reported that on bicycling, he notices that his 
left knee does not bend as much as his right.  He also 
indicated that his left leg has comparative weakness.  The 
veteran denied incoordination and excess fatigability.  He 
further stated that his left knee's range of motion is not 
affected additionally due to flare-ups or due to fatigue.

Upon physical examination of the veteran, the examiner noted 
that his gait was normal, as observed by the veteran's walk 
from the waiting room to the examining room before the exam, 
and from the examining room to the waiting room and outside 
after the exam.  There was no limp.  The left knee was 
examined, and found to have obvious suprapatellar swelling, 
but no inflammation.  On palpation, there was no tenderness 
in the medial lateral joint line of the knee joint.  Patella 
was normally aligned.  Range of motion studies showed that 
the veteran was unable to achieve full flexion, i.e., the 
knee joint was held in 10 degrees flexion and on attempted 
straightening, it remained at least 5 degrees in flexion, 
indicating lack of extension at approximately 5 to 10 
degrees.  The examiner noted that extension was mainly 
limited on account of the suprapatellar chondromatosis, 
synovial chondromatosis, and swelling.  Flexion of the knee 
joint active and passive was further noted as 90 to 100 
degrees maximum without significant pain.  The 
anteroposterior drawer test was negative for instability, as 
was the Lachman test.  Collateral ligaments were checked for 
stress testing and were found to be stable.  Measurements of 
both knees indicated no significant muscular atrophy but 
significant suprapatellar swelling.  The veteran was not in 
pain during the examination.

As previously noted, the veteran's left knee disability is 
currently rated at 30 percent.  Under the applicable codes 
discussed above, the next highest rating of 40 percent is 
warranted when the leg's extension is limited to 30 degrees.   
Based on the evidence, and in particular that the veteran has 
a lack of extension of 5 to 10 degrees, an evaluation higher 
than the current 30 percent is not warranted. 



ORDER

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling, from 
May 22, 2002 is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



